COURT
OF APPEALS
                                                    EIGHTH
DISTRICT OF TEXAS
                                                               EL
PASO, TEXAS
 
                                                                              )     
                                                                              )                             No. 08-02-00350-CV
IN
RE:  WILLIAM W. GARLAND,                     )
                                                                              )                    AN ORIGINAL PROCEEDING
Relator.                  )     
                                                                              )                                IN MANDAMUS
                                                                              )
 
O
P I N I O N
 
This
is an original proceeding in mandamus. 
The pro se Relator, William W. Garland (AGarland@), seeks a writ of mandamus from this
Court ordering the trial court to act on his motion for preliminary injunction,
motion to transfer venue, and motion for expedited hearing on plaintiff=s motion for preliminary
injunction.  For the reasons stated
below, we deny Garland=s
petition. 
Mandamus
is an extraordinary remedy that will not issue unless the relator demonstrates
he has  no adequate remedy at law and,
that  the act complained of  is ministerial, not discretionary, in
nature.   Bennett v. Paxson, 932
S.W.2d 81, 82 (Tex.App.‑‑El Paso 1996, orig. proceeding).  A Aministerial@ act is one which is clearly compelled
by the facts and legal authority extant in a given situation.  See Buntion v. Harmon, 827 S.W.2d 945,
949 (Tex.Crim.App. 1992).




A
party seeking mandamus relief must provide the appellate court with a record
containing certified or sworn copies Aof
every document that is material to the relator=s
claim for relief and that was filed in any underlying proceeding.@ 
Tex.R.App.P. 52.7.  The purpose of this rule is to ensure that
the Court has a Asufficient
record to establish the relator=s
right to mandamus relief.@  Walker v. Packer, 827 S.W.2d 833, 837
(Tex. 1992).
In
this case, Garland has provided the Court with copies of his motion for
preliminary injunction, motion to transfer venue, and motion to hold an
expedited hearing on his motion for a preliminary injunction.  From these documents the Court is unable to
determine the nature of the underlying case or what facts are material to the
ultimate decision of whether mandamus relief should issue.  Garland=s
petition for mandamus relief is therefore denied and this cause dismissed for
failure to provide the Court with a sufficient record.
 
October 3, 2002
                                                                        

ANN CRAWFORD
McCLURE, Justice
 
Before Panel No. 2
Barajas, C.J., McClure, and Chew,
JJ.
 
(Do Not Publish)